***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  KARL ANDERS HEBRAND v. ANNIKA HEBRAND
                (AC 44703)
                         Moll, Suarez and Seeley, Js.

                                   Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    denying her motion to open and vacate a prior trial court’s postjudgment
    modification of the plaintiff’s alimony obligation. In 2017, the trial court
    modified the plaintiff’s alimony obligation in accordance with a stipu-
    lated agreement the parties had filed with the court. The defendant did
    not file her motion to open until three years later, in 2020. On appeal,
    the defendant claimed, inter alia, that the court improperly concluded
    that she failed to prove that the plaintiff had fraudulently induced her
    to enter into the 2017 modification agreement and that the modification
    court lacked subject matter jurisdiction to consider the agreement
    because, inter alia, the plaintiff mislabeled the motion to modify the
    alimony obligation and failed to pay the required filing fee. Held:
1. The defendant’s contention that the modification court lacked subject
    matter jurisdiction to consider and modify the plaintiff’s alimony obliga-
    tion was meritless; none of the purported defects in the motion to modify
    would have deprived the court of jurisdiction, and the defendant failed
    to provide any authority to support her jurisdictional claims.
2. The trial court did not abuse its discretion in denying the defendant’s
    motion to open and vacate the modification court’s alimony order: the
    defendant failed to establish that the plaintiff fraudulently induced her
    to join his efforts to modify the alimony obligation, as the evidence
    showed that the parties negotiated the agreement with the advice of
    their counsel and that the defendant chose to sign the agreement despite
    her counsel’s advice not to do so.
3. The defendant’s claims that the modification court improperly failed to
    find the occurrence of a substantial change in the parties’ circumstances
    and to conform its order to those changes was unavailing; because the
    plaintiff failed to file her motion to open or an appeal from the 2017
    alimony modification within the twenty day appeal period, the claims
    she raised constituted an untimely and impermissible collateral attack
    on the actions of the modification court, as she could test only whether
    the court abused its discretion in denying her motion to open and vacate
    the alimony modification.
           Argued May 17—officially released October 25, 2022

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk and tried to the court, Hon.
Stanley Novack, judge trial referee; judgment dissolving
the marriage and granting certain other relief in accor-
dance with the parties’ separation agreement; there-
after, the court, Hon. Stanley Novack, judge trial ref-
eree, granted the parties’ joint motion to modify alimony
and other financial orders; subsequently, the court, M.
Moore, J., denied the defendant’s motion to open the
modified order of alimony and other financial orders,
and the defendant appealed to this court. Affirmed.
   Sol Mahoney, for the appellant (defendant).
   Yakov Pyetranker, for the appellee (plaintiff).
                          Opinion

   SEELEY, J. The defendant, Annika Hebrand, appeals
from the judgment of the trial court denying her motion
to open a 2017 postjudgment modification, following
the 2013 dissolution of her marriage to the plaintiff,
Karl Anders Hebrand. The defendant claims that (1)
the trial court lacked subject matter jurisdiction, in
2017, to modify the dissolution judgment, and (2) the
court, in 2020, improperly failed to find fraud in denying
her motion to open. Additionally, the defendant set forth
a myriad of other claims in support of her efforts to
reverse the denial of her motion to open. The plaintiff
counters, inter alia, that the defendant’s jurisdictional
claim is without merit, the court properly determined
that the defendant failed to prove her allegations of
fraud, and the remainder of her claims are without
merit. We agree with the plaintiff, and, accordingly,
affirm the judgment of the trial court denying the motion
to open.
   The following facts and procedural history are rele-
vant to the resolution of this appeal. The parties married
on August 10, 1991, in Gislov, Sweden. On October 25,
2011, the plaintiff commenced the underlying dissolu-
tion action, alleging that the marriage had broken down
irretrievably. On January 17, 2013, the parties entered
into a settlement agreement to resolve the financial and
property matters (2013 agreement).1 The 2013 agree-
ment provided, in relevant part, that the plaintiff would
pay alimony to the defendant until her death or remar-
riage, or until he attained the age of sixty-five. The
plaintiff agreed to pay the defendant a monthly amount
equal to 27.5 percent of the first $625,000 of his gross
earned annual income from employment and an addi-
tional 10 percent of his gross earned annual income
between $625,000 and $750,000. The 2013 agreement
provided that ‘‘[i]n the event that the [plaintiff’s] com-
pensation changes substantially . . . the [defendant]
shall have the right to petition the court for such modifi-
cation as she believes appropriate.’’ The 2013 agreement
also provided for child support to the defendant for the
parties’ three minor children. The court, Hon. Stanley
Novack, judge trial referee, dissolved the parties’ mar-
riage and incorporated the 2013 agreement into the
judgment of dissolution.
   On November 15, 2017, the parties jointly moved to
modify certain financial aspects of the 2013 agreement.
On December 20, 2017, the parties filed a stipulation
with the court (2017 modification). The 2017 modifica-
tion provided that the plaintiff would pay the defendant
monthly alimony at a fixed amount of $7000.2 The par-
ties expressly stated that they had the opportunity to
obtain independent legal counsel and that each had
been advised by an attorney with respect to the 2017
modification.
  Judge Novack held a hearing on December 20, 2017,
where the parties appeared as self-represented liti-
gants.3 In response to a question from the court, the
defendant stated that she had consulted with an attor-
ney and indicated that the $7000 per month in alimony
was fair. She further stated that she voluntarily agreed
to the change in alimony and that she had not been
forced into it by anyone. The court then granted the
parties’ motion and issued a new order of alimony in
accordance with the parties’ stipulation.
    On June 29, 2020, the plaintiff moved to modify the
judgment.4 In his motion to modify, he argued that,
subsequent to the 2017 modification, a substantial
change in circumstances had occurred.5 The plaintiff
represented that his income decreased, his expenses
increased, the defendant’s expenses decreased, and that
‘‘[t]he defendant has been living together with another
person under circumstances which should result in the
modification, suspension, reduction or termination of
alimony because the living arrangements have caused
such a change of circumstances as to alter the financial
needs for the defendant.’’ The plaintiff sought, inter alia,
to reduce or terminate his alimony obligation.
   Thereafter, on October 9, 2020, the defendant filed a
motion to open the 2017 modification. On February 25,
2021, she filed a second amended motion to open and
vacate the 2017 modification. Therein, she set forth
fifteen bases for vacating the 2017 modification, includ-
ing lack of jurisdiction, lack of statutory authority, fraud
in the inducement, and mistake. On April 9, 2021, the
court, M. Moore, J., held a hearing on the defendant’s
motion.
   The court issued its order on April 30, 2021. It stated:
‘‘The crux of the defendant’s argument is that she and
the plaintiff discussed modifying the alimony to a
reduced figure which would be nonmodifiable in the
event she cohabitated or remarried. The stipulation
signed by both parties and approved in 2017 has no
such provision regarding nonmodifiable alimony. The
defendant now claims that the plaintiff committed fraud
in the inducement and misrepresentation of material
facts.’’ The court concluded that the defendant had
failed to prove, by clear and convincing evidence, that
the plaintiff had made a false representation.
  Addressing the remainder of the defendant’s argu-
ments, the court explained: ‘‘The defendant presented
several additional bases for reopening and vacating the
[2017 modification]: the [modification] was prohibited
by the separation agreement, the motion was not prop-
erly filed because no fee was paid, motion was not
properly titled, lack of jurisdiction, lack of authority,
proper authority not cited in motion, lack of finding of
substantial change in circumstances, negligent misrep-
resentation, lack of jurisdiction for retroactive modifi-
cation of alimony by agreement, mistake, accident,
estoppel by nonmodifiable clause, and lack of subject
matter jurisdiction. The defendant failed to provide any
credible evidence or case law to substantiate the addi-
tional claims made in her motion. The motion to open
and vacate is denied.’’ (Emphasis added.) This appeal
followed.
   We begin with the applicable standard of review. ‘‘Our
review of a court’s denial of a motion to open [based
on fraud] is well settled. We do not undertake a plenary
review of the merits of a decision of the trial court . . .
to deny a motion to open a judgment. . . . In an appeal
from a denial of a motion to open a judgment, our
review is limited to the issue of whether the trial court
has acted unreasonably and in clear abuse of its discre-
tion. . . . In determining whether the trial court
abused its discretion, this court must make every rea-
sonable presumption in favor of its action. . . . The
manner in which [this] discretion is exercised will not
be disturbed so long as the court could reasonably
conclude as it did.’’ (Internal quotation marks omitted.)
Cimino v. Cimino, 174 Conn. App. 1, 5, 164 A.3d 787,
cert. denied, 327 Conn. 929, 171 A.3d 455 (2017); see
also Conroy v. Idlibi, 343 Conn. 201, 204, 272 A.3d 1121
(2022). In applying this standard, the court’s factual
findings will not be disturbed unless they are clearly
erroneous. See, e.g., Lavy v. Lavy, 190 Conn. App. 186,
199, 210 A.3d 98 (2019).
                             I
   The defendant first claims that the court lacked sub-
ject matter jurisdiction to modify the dissolution judg-
ment in 2017. Specifically, she argues that the plaintiff
labeled his filing as a motion for order, rather than a
motion to modify, and failed to pay the required filing
fee. The defendant contends that, as a result of these
purported defects, the court lacked subject matter juris-
diction to modify the 2013 dissolution judgment. We
conclude that the trial court had subject matter jurisdic-
tion to consider and accept the parties’ 2017 modifica-
tion and that the defects alleged by the defendant, even
if accepted as true, would not deprive the court of
subject matter jurisdiction.6 Accordingly, this claim
must fail.7
   It is axiomatic that ‘‘[s]ubject matter jurisdiction
involves the authority of the court to adjudicate the
type of controversy presented by the action before it.
. . . [A] court lacks discretion to consider the merits
of a case over which it is without jurisdiction . . . .
The subject matter jurisdiction requirement may not be
waived by any party, and also may be raised by a party,
or by the court sua sponte, at any stage of the proceed-
ings, including on appeal.’’ (Internal quotation marks
omitted.) Sousa v. Sousa, 322 Conn. 757, 770, 143 A.3d
578 (2016). Although we review the decision of the trial
court to grant or deny a motion to open under the abuse
of discretion standard, an underlying issue of subject
matter jurisdiction presents a question of law subject
to plenary review by this court. Tittle v. Skipp-Tittle,
161 Conn. App. 542, 549, 128 A.3d 590 (2015).
   Our Supreme Court expressly has stated that ‘‘the
Superior Court is a general jurisdiction tribunal with
plenary and general subject matter jurisdiction over
legal disputes in family relations matters under General
Statutes § 46b-1 . . . .’’8 (Citation omitted; footnote
omitted; internal quotation marks omitted.) Sousa v.
Sousa, supra, 322 Conn. 776–77. Section 46b-1 provides
in relevant part that ‘‘[m]atters within the jurisdiction
of the Superior Court deemed to be family relations
matters shall be matters affecting or involving . . . (4)
alimony, support, custody and change of name incident
to dissolution of marriage, legal separation and annul-
ment . . . .’’ It is clear, therefore, that the Superior
Court had jurisdiction to consider and grant the postdis-
solution motion to modify the award of alimony in this
case. See Tittle v. Skipp-Tittle, supra, 161 Conn. App.
549 (§ 46b-1 (4) provides that Superior Court has juris-
diction over disputes in family relations matters, and
General Statutes § 46b-86 (a) provides that court has
continuing subject matter jurisdiction to modify ali-
mony).
   Furthermore, none of the defects alleged by the
defendant, even if true, would have deprived the court
of subject matter jurisdiction with respect to the 2017
modification. Specifically, the arguments that the plain-
tiff mislabeled his 2017 motion and failed to pay a
required filing fee simply are not jurisdictional in nature.
Regarding the former, our case law has recognized that
‘‘a motion is to be decided on the basis of the substance
of the relief sought rather than on the form or the label
affixed to the motion. . . . It is the substance of a
motion, therefore, that governs its outcome, rather than
how it is characterized in the title given to it by the
movant.’’ (Citations omitted.) State v. Taylor, 91 Conn.
App. 788, 791–92, 882 A.2d 682, cert. denied, 276 Conn.
928, 889 A.2d 819 (2005); see also Silver v. Silver, 200
Conn. App. 505, 520, 238 A.3d 823, cert. denied, 335
Conn. 973, 240 A.3d 1055 (2020). In regard to the latter,
this court has noted that the failure to pay a filing fee
is not jurisdictional in nature. See Bruno v. Bruno, 146
Conn. App. 214, 228–29 n.13, 76 A.3d 725 (2013) (mistake
by court regarding necessity of filing fee did not deprive
it of subject matter jurisdiction to hear motion to open);
Kores v. Calo, 126 Conn. App. 609, 620–21, 15 A.3d
152 (2011) (defendants’ failure to pay filing fee did not
deprive court of subject matter jurisdiction).9 Moreover,
the defendant has failed to provide us with any authority
to support her jurisdictional arguments. Accordingly,
the defendant’s claim that the court lacked subject mat-
ter jurisdiction to consider and grant the 2017 modifica-
tion is without merit.
                            II
   The defendant next claims that the court improperly
failed to find fraud in denying her motion to open.
Specifically, she argues that the plaintiff made false
statements, which he knew to be untrue, with the intent
to induce her to modify the alimony in 2017. Essentially,
the defendant disagrees with the court’s finding that
she failed to establish an element of fraud by clear and
convincing evidence.
   We begin with the relevant legal principles. ‘‘Unless
otherwise provided by law and except in such cases
in which the court has continuing jurisdiction, a civil
judgment or decree rendered in the Superior Court may
not be opened or set aside unless a motion to open or
set aside is filed within four months following the date
on which it was rendered or passed. . . . This statute,
however, does not abrogate the court’s common-law
authority to open a judgment beyond the four month
limitation upon a showing that the judgment was
obtained by fraud, duress, or mutual mistake.’’ (Internal
quotation marks omitted.) Karen v. Loftus, 210 Conn.
App. 289, 297, 270 A.3d 126 (2022); see generally General
Statutes § 52-212a; Practice Book § 17-4. Simply stated,
‘‘[u]nder Connecticut law, although a motion to open
a judgment normally must be filed within four months
of entry of the judgment . . . a motion to open on the
basis of fraud is not subject to this limitation . . . .’’
(Citation omitted; internal quotation marks omitted.)
Brody v. Brody, 153 Conn. App. 625, 631, 103 A.3d 981,
cert. denied, 315 Conn. 910, 105 A.3d 901 (2014).
   ‘‘Fraud consists in deception practiced in order to
induce another to part with property or surrender some
legal right, and which accomplishes the end designed.
. . . The elements of a fraud action are: (1) a false
representation was made as a statement of fact; (2) the
statement was untrue and known to be so by its maker;
(3) the statement was made with the intent of inducing
reliance thereon; and (4) the other party relied on the
statement to his detriment. . . . A court’s determina-
tions as to the elements of fraud are findings of fact that
we will not disturb unless they are clearly erroneous.’’
(Footnote omitted; internal quotation marks omitted.)
Gaary v. Gillis, 162 Conn. App. 251, 256, 131 A.3d 765
(2016); see also Karen v. Loftus, supra, 210 Conn. App.
300. The defendant bore the burden of proving every
element of fraud by clear and convincing evidence.
Sousa v. Sousa, 173 Conn. App. 755, 758, 164 A.3d 702,
cert. denied, 327 Conn. 906, 170 A.3d 2 (2017).
  In the present case, the court heard the testimony of
the parties and considered the evidence.10 The court
noted that the parties had exchanged emails regarding
various financial scenarios prior to the execution of the
2017 modification, including the payment of nonmodifi-
able alimony to the defendant, even in the event that
she remarried. ‘‘In defendant’s exhibit F, the plaintiff
provides a draft agreement [which did not include the
aforementioned alimony clause] to the defendant which
he tells her to forward to her attorney. In the defendant’s
response, she said her attorney reviewed a prior draft
and told her not to sign the agreement. She continued
that she was going to proceed with the agreement
against the advice of counsel because she did not want
to bargain.’’
   In finding that the defendant had failed to meet her
burden of proof with respect to the fraud claim, the
court stated: ‘‘The evidence submitted by the plaintiff
shows the negotiation between the parties on the terms
of the [2017 modification]. One email shows the defen-
dant reviewed the agreement with her attorney who
advised her not to sign the [2017 modification]. The
defendant signed the [2017 modification] against legal
advice. The defendant was not fraudulently induced to
sign the agreement by the plaintiff.’’ The court specifi-
cally found that the plaintiff did not make a false state-
ment to the defendant with respect to the terms of the
2017 modification or the execution of that document.
   ‘‘[I]n a case tried before a court, the trial judge is the
sole arbiter of the credibility of the witnesses and the
weight to be given specific testimony. . . . As such,
the trial court is free to accept or reject, in whole or
in part, the evidence presented by any witness, having
the opportunity to observe the witnesses and gauge
their credibility.’’ (Internal quotation marks omitted.)
Longbottom v. Longbottom, 197 Conn. App. 64, 75, 231
A.3d 310 (2020). Although the defendant asserts in her
brief to this court that the plaintiff secured the 2017
modification by fraud, she has failed to demonstrate
that the court’s findings were clearly erroneous. As a
result of the court’s finding that the defendant failed
to establish that she was fraudulently induced to join
the plaintiff’s efforts with respect to the 2017 modifica-
tion of the dissolution judgment, a finding that has not
been shown to be clearly erroneous, we cannot con-
clude that Judge Moore abused her discretion in deny-
ing the motion to open in 2020. ‘‘In general, abuse of
discretion exists when a court could have chosen differ-
ent alternatives but has decided the matter so arbitrarily
as to vitiate logic, or has decided it based on improper or
irrelevant factors.’’ (Internal quotation marks omitted.)
State v. Jackson, 334 Conn. 793, 811, 224 A.3d 886 (2020);
see also Johnson v. Johnson, 203 Conn. App. 405, 415–
16, 248 A.3d 796 (2021). Accordingly, we conclude that
the trial court did not abuse its discretion in denying
the defendant’s motion to open.
                             III
   Finally, the defendant presents a multitude of addi-
tional arguments challenging Judge Moore’s denial of
the 2020 motion to open. These additional arguments
include challenges to the granting of the parties’ 2017
joint motion to modify, namely, that Judge Novack (1)
failed to find that a substantial change in circumstances
had occurred before approving the 2017 stipulation that
resulted in the modification of alimony, and (2) failed
to conform the order to distinct and definite changes
in the circumstances of the parties.11 In ruling on the
2020 motion to open, Judge Moore rejected these argu-
ments because ‘‘[t]he defendant failed to provide any
credible evidence or case law to substantiate the addi-
tional claims made in her motion.’’
   In this case, the defendant did not file her motion to
open or an appeal from the underlying judgment in 2017
within the twenty day appeal period. See Practice Book
§ 63-1. The defendant’s appeal from the denial of the
2020 motion to open, therefore, ‘‘can test only whether
the trial court abused its discretion in failing to open
the judgment and not the propriety of the merits of
the underlying judgment.’’ (Internal quotation marks
omitted.) Charbonneau v. Charbonneau, 51 Conn. App.
311, 312–13, 721 A.2d 565 (1998), cert. denied, 247 Conn.
964, 724 A.2d 1125 (1999). We conclude that these chal-
lenges raised in the defendant’s 2020 motion to open
constitute an untimely and impermissible collateral
attack on the 2017 actions of the court. We also agree
with Judge Moore’s conclusion that the defendant failed
to provide any credible evidence or case law to substan-
tiate these claims. See Cimino v. Cimino, supra, 174
Conn. App. 8.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The 2013 agreement specifically provided that each party has ‘‘received
independent advice from counsel of his or her selection and has been fully
informed of their legal rights and liabilities and believing this [a]greement
to be fair, just and reasonable, has assented to its terms freely and volunta-
rily . . . .’’
   2
     The 2017 modification further provided that the defendant was no longer
obligated to contribute equally to the extracurricular, nonroutine activities
of the parties’ children, to the college education expenses for two of the
children, or be responsible for any of the children’s uninsured and unreim-
bursed medical expenses.
   3
     Neither party filed a certified copy of the transcript from the December
20, 2017 hearing with this court. See Practice Book § 63-8. The defendant
included a copy of the nine page transcript in the appendix to her appellate
brief. See Practice Book § 67-2 (d).
   4
     It does not appear that this motion has been adjudicated by the trial court.
   5
     General Statutes § 46b-86 (a) provides in relevant part that, ‘‘[u]nless
and to the extent that the decree precludes modification, any final order
for the periodic payment of permanent alimony or support, an order for
alimony or support pendente lite or an order requiring either party to main-
tain life insurance for the other party or a minor child of the parties may,
at any time thereafter, be continued, set aside, altered or modified by the
court upon a showing of a substantial change in the circumstances of either
party . . . .’’ See also Olson v. Mohammadu, 310 Conn. 665, 671–72, 81 A.3d
215 (2013); Pishal v. Pishal, 212 Conn. App. 607, 614, 276 A.3d 434 (2022).
   6
     We note that had the defendant presented arguments before this court
that implicate the subject matter jurisdiction of the trial court, we would
need to consider whether the motion to open brought in 2020 was proper
or whether it constituted an untimely collateral attack on the 2017 actions
of the trial court.
   Our Supreme Court has recognized that, ‘‘[a]lthough challenges to subject
matter jurisdiction may be raised at any time, it is well settled that [f]inal
judgments are . . . presumptively valid . . . and collateral attacks on their
validity are disfavored. . . . The reason for the rule against collateral attack
is well stated in these words: The law aims to invest judicial transactions
with the utmost permanency consistent with justice. . . . Public policy
requires that a term be put to litigation and that judgments, as solemn
records upon which valuable rights rest, should not lightly be disturbed or
overthrown. . . . [T]he law has established appropriate proceedings to
which a judgment party may always resort when he deems himself wronged
by the court’s decision. . . . If he omits or neglects to test the soundness
of the judgment by these or other direct methods available for that purpose,
he is in no position to urge its defective or erroneous character when it is
pleaded or produced in evidence against him in subsequent proceedings.
Unless it is entirely invalid and that fact is disclosed by an inspection of
the record itself the judgment is invulnerable to indirect assaults upon it.’’
(Citation omitted; emphasis omitted; internal quotation marks omitted.)
Sousa v. Sousa, 322 Conn. 757, 771, 143 A.3d 578 (2016); see also Vogel
v. Vogel, 178 Conn. 358, 362, 422 A.2d 271 (1979); Urban Redevelopment
Commission v. Katsetos, 86 Conn. App. 236, 240–44, 860 A.2d 1233 (2004),
cert. denied, 272 Conn. 919, 866 A.2d 1289 (2005). As a result of our conclu-
sion that the purported defects set forth by the defendant, even if true,
would not have deprived the trial court of subject matter jurisdiction, we
need not consider whether her claim constitutes an improper collateral
attack on the 2017 modification.
   7
     The defendant also made passing references in her appellate brief that
the trial court lacked the statutory authority to grant the 2017 modification.
‘‘Although related, the court’s authority to act pursuant to a statute is differ-
ent from its subject matter jurisdiction. The power of the court to hear and
determine, which is implicit in jurisdiction, is not to be confused with the
way in which that power must be exercised in order to comply with the
terms of the statute.’’ (Internal quotation marks omitted.) Fusco v. Fusco,
266 Conn. 649, 652, 835 A.2d 6 (2003). Stated differently, ‘‘a failure to comply
with statutory requirements will implicate only the court’s authority to act
in accordance with the statute, not the court’s subject matter jurisdiction.’’
GMAT Legal Title Trust 2014-1, U.S. Bank, National Assn. v. Catale, 213
Conn. App. 674, 691, 278 A.3d 1057, cert. denied, 345 Conn. 905,            A.3d
      (2022). The defendant, however, has failed to set forth a complete and
persuasive legal argument as to how the court improperly exercised its
legal authority in granting the 2017 modification. Furthermore, raising this
argument, which does not implicate the court’s subject matter jurisdiction,
in the 2020 motion to open constitutes an improper collateral attack of the
2017 orders of the trial court.
   Additionally, the defendant argued in her appellate brief that the plaintiff
failed to provide the court with ‘‘any proper authority for granting the
[2017 modification],’’ nor did he provide the court with a copy of the 2013
agreement ordering him to pay alimony. We conclude that these contentions
are meritless and do not address them further.
   8
     Although the legislature has amended § 46b-1 since the events underlying
this appeal; see, e.g., Public Acts 2021, No. 21-78; those amendments have
no bearing on the merits of this appeal. All references herein to § 46b-1 are
to the current revision of the statute.
   9
     In her appellate brief, the defendant claims that the trial court’s lack of
subject matter jurisdiction to modify the dissolution in 2017 was ‘‘entirely
obvious,’’ and, therefore, her 2020 jurisdictional challenge did not amount
to an untimely collateral attack. Within that discussion, she argues that
the December 20, 2017 modification constituted an improper retroactive
modification of alimony because the effective date of the $7000 monthly
alimony was January 1, 2017. The defendant subsequently argues in her
appellate brief that the court lacked the statutory authority to permit the
parties to modify the alimony award retroactively.
   To the extent that the defendant contends that a claim of an improper
retroactive modification of alimony implicated the subject matter jurisdic-
tion of the trial court, we disagree. We emphasize that the Superior Court
is provided, by our statutes, with ‘‘plenary and general subject matter jurisdic-
tion over legal disputes in family relations matters, including custody and
support.’’ (Internal quotation marks omitted.) O’Bryan v. O’Bryan, 67 Conn.
App. 51, 54, 787 A.2d 15 (2001), aff’d, 262 Conn. 355, 813 A.2d 1001 (2003).
Regarding the defendant’s argument that the court lacked the authority to
modify the alimony award retroactively, we conclude that this contention
amounts to an untimely and improper collateral attack on the 2017 orders
of the trial court. We also note that the trial court rejected this claim on
the basis of the defendant’s failure to present any evidence or authority in
support thereof. Finally, we note that the principle that alimony already
accrued may not be modified applies only when a party seeks modification
pursuant to § 46b-86, which was not the basis of the 2017 modification. See
Mihalyak v. Mihalyak, 30 Conn. App. 516, 520, 620 A.2d 1327 (1993).
   10
      ‘‘In considering a motion to open the judgment on the basis of fraud
. . . the trial court must first determine whether there is probable cause
to open the judgment for the limited purpose of proceeding with discovery
related to the fraud claim. . . . This preliminary hearing is not intended to
be a full scale trial on the merits of the [moving party’s] claim. The [moving
party] does not have to establish that he will prevail, only that there is
probable cause to sustain the validity of the claim. . . . If the moving party
demonstrates to the court that there is probable cause to believe that the
judgment was obtained by fraud, the court may permit discovery. See Oneg-
lia v. Oneglia, [14 Conn. App. 267, 269–70, 540 A.2d 713 (1988)] (approving
trial court’s position that [i]f the plaintiff was able to substantiate her allega-
tions of fraud beyond mere suspicion, then the court would open the judg-
ment for the limited purpose of discovery, and would later issue an ultimate
decision on the motion to open after discovery had been completed and
another hearing held).’’ (Internal quotation marks omitted.) Gaary v. Gillis,
supra, 162 Conn. App. 256–57; see also Brody v. Brody, supra, 153 Conn.
App. 634 (party seeking to obtain discovery related to allegedly fraudulent
conduct that transpired prior to entry of judgment must, consistent with
aforementioned precedent, (1) move to open that judgment and (2) demon-
strate to trial court that allegations of fraud are founded on probable cause).
Our review of the record reveals that an Oneglia hearing was not held in
the present case. Rather, the court held a hearing on the merits of the
defendant’s motion to open based on fraud, without a request, or any objec-
tion, from the parties for discovery pursuant to Oneglia. On appeal, the
defendant does not challenge the absence of an Oneglia hearing in this mat-
ter.
   11
      The defendant also claims that the 2017 modification was based on
mutual mistake and therefore should have been opened. We agree with
Judge Moore’s conclusion that the defendant failed to substantiate this claim
with evidence and case law. We also note that the plaintiff testified that he
would not have signed the 2017 modification in the absence of a change to
the alimony award, and the court was free to credit this testimony.
   We conclude that the defendant has inadequately briefed her claims that
(1) ‘‘the motion for order . . . should be opened and vacated by estoppel
due to the nonmodifiable clause contained within paragraph 6.7 of the
separation agreement,’’ and (2) the court improperly failed to award attor-
ney’s fees. ‘‘We repeatedly have stated that [w]e are not required to review
issues that have been improperly presented to this court through an inade-
quate brief. . . . Analysis, rather than mere abstract assertion, is required
in order to avoid abandoning an issue by failure to brief the issue properly.
. . . [When] a claim is asserted in the statement of issues but thereafter
receives only cursory attention in the brief without substantive discussion
or citation of authorities, it is deemed to be abandoned.’’ (Internal quotation
marks omitted.) C. B. v. S. B., 211 Conn. App. 628, 630, 273 A.3d 271 (2022);
Stilkey v. Zembko, 200 Conn. App. 165, 175, 238 A.3d 78 (2020).